This is an action which on the face of the petition appeared to seek a mandate against the respondent court and judge to hear and determine a garnishment proceeding under § 2-4403, Burns' 1933 (Supp.). From the response and reply it appears that the trial court concluded that the service of notice upon the principal defendant was insufficient, and, as a consequence, entered judgment dismissing the proceeding. The relator is contending that the trial court was in error in its conclusion. If the court's conclusion and *Page 12 
the consequent judgment are erroneous, the remedy is not by mandate from this court. By § 3-2201, Burns' 1933, § 1090, Baldwin's 1934, this court is given jurisdiction to compel the performance of any duty enjoined by law upon specified inferior courts, including municipal courts, but there is no jurisdiction to control the manner of performance, no matter how erroneous.
Petition denied.
Note. — Reported in 57 N.E.2d 579.